By the Court,

King-man, C. J.
There is no question of law raised in this case, save the refusal of the court below to grant a new trial.
It was an action on an account. The testimony, as shown in the record, was conflicting and irreconcilable. The plaintiff proved his claim in full, and that it was not paid.
The defendant proved that it was paid in full. The jury were the proper- tribunal to weigh the evidence, and upon principles of law so well established, and so *178familiar, as to need no elucidation from. us. Tire court below very properly refused to disturb tbe result of tbeir inquiry.
Judgment affirmed.
All tbe justices concurring.